Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

This action is responsive to the Application filed on 9/24/2020.  
This application claims benefit of Priority under 35 U.S.C. §119 (e) from Provisional U.S. Patent Application No 62/907201, filed on 9/27/2019.
Claims 1-21 are pending in the case.  Claims 1, 8, and 15 are independent claims.




REASONS FOR ALLOWANCE

The following is an Examiner’s statement of reasons for allowance:

Claims 1-21 are allowed. 

The Examiner has carefully examined independent claims 1, 8, and 15.  The closest prior art of reference of record are McDowell (PGPUB 20060037051) and Shin (PGPUB 20150145750)

McDowell discloses system and method comprising: 
receiving, by a user device, a current view area definition from an accessory device, where the user device will generate a user device GUI;
(McDowell paragraph [0049] discloses receiving by a user device, host device 105, capabilities such as graphic capabilities of accessory device, electronics device 130) 
generating, by the user device, video frames having dimensions and including a user device GUI in a portion of the video frames corresponding to GUI display area; 
(McDowell paragraph [0015], [0034], [0036] discloses generating video frames by the user device, user interface information is dynamically converted into a video data stream based on a determination of the capabilities of the electronic device) 
generating, by the user device, video frame metadata describing a size and location of the user device GUI within the video frames; and 
(McDowell paragraph [0015], [0034], [0036], [0051] discloses video frame metadata, control information including object info 165 and command data, describing size and location of the user device GUI, command data may include one or more of a sizing, location, the graphical appearance, the behavior, etc., of an instance for the object) 
sending, by the user device, the video frames and the video frame metadata to the accessory device, 
(McDowell paragraph [0053], [0057] discloses sending video frames and metadata to accessory device, transmitting 225 video data stream to the electronic device, data stream 120 may also include control information) 
where the accessory device obtains the user device GUI from the video frames based on the metadata and presents the user device GUI on a display of the accessory device 
(McDowell paragraph [0057], [0059], [0061] discloses accessory device, electronic device 130, obtaining user device GUI from video frames based on metadata, video data stream 120 includes user interface information and control information, and presenting user device GUI on the accessory device, electronic device 130 may render on display 140 a portion of the user interface as video frame data).

Shin discloses system and device comprising: 
receiving, by a user device, a current view area definition from an accessory device, the current view area definition defining a first portion of a maximum GUI display area where the user device will generate a user device GUI; 
(Shin paragraph [0022] discloses user device, portable terminal 100, receiving a current view area definition from an accessory device, screen size of vehicle electronic device 200 and generating UI image based on the size) 
generating, by the user device, UI having dimensions corresponding to the maximum GUI display area and including a user device GUI; 
(Shin paragraph [0022] discloses user device, portable terminal 100, generating UI having dimensions corresponding to the maximum GUI display area and including a user device GUI, generate an optimized UI image by using the actual size information transmitted by the vehicle electronic device 200 and the screen size of the vehicle electronic device 200)
sending, by the user device, the UI and the UI metadata to the accessory device, 
(Shin paragraph [0022] discloses user device, portable terminal 100, sending UI with metadata to accessory device, the portable terminal 100 may transmit the generated image information along with the size and actual screen coordinates to the vehicle electronic device 200) 
where the accessory device obtains the user device GUI based on the metadata and presents the user device GUI on a display of the accessory device 
(Shin paragraph [0023] discloses obtaining user device GUI, generated UI is transmitted, and presenting GUI on the accessory device, vehicle electronic device 200 may display its own screen by using an image data, size, and coordinates received from the portable terminal 100)

The cited prior art of record does not disclose combination of system and method comprising: 
receiving, by a user device, a current view area definition from an accessory device, the current view area definition defining a first portion of a maximum GUI display area where the user device will generate a user device GUI; generating, by the user device, video frames having dimensions corresponding to the maximum GUI display area and including a user device GUI in a second portion of the video frames corresponding to the first portion of the maximum GUI display area; generating, by the user device, video frame metadata describing a size and location of the user device GUI within the video frames; and sending, by the user device, the video frames and the video frame metadata to the accessory device, where the accessory device obtains the user device GUI from the video frames based on the metadata and presents the user device GUI on a display of the accessory device.


The Examiner notes that it is not the above limitations in isolation, but rather these limitations as they appear in the specific combinations recited in the independent claims, which defines the patentability of the claimed invention.



ALLOWABLE SUBJECT MATTER

Claims 1-21 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANETTE J PARKER whose telephone number is (571)270-3647. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEANETTE J PARKER/Primary Examiner, Art Unit 2175